—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 24, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant failed to request a hearing on the initial determination denying his claim for unemployment insurance benefits within the 30-day time period set forth in Labor Law § 620 (1). He admitted receiving the notice of denial and that he read the back of it informing him of the time limitations for appealing. He failed to offer any excuse for waiting approximately three months before requesting a hearing other than that he was "annoyed”. Under the circumstances, the Unemployment Insurance Appeal Board was without authority to review the initial determination and its decision denying claimant’s request for review must be upheld (see, Matter of Adams [Levine], 51 AD2d 1079).
Casey, J. P., Mikoll, Yesawich Jr., Levine and Crew III, JJ., concur. Ordered that the decision is affirmed, without costs.